DETAILED ACTION
The Examiner would like to thank the Applicant for the well-presented response, which was useful in the examination. The Examiner appreciates the Applicant’s efforts to perform a careful analysis and make appropriate amendments to the claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-5, 7-8, 10, 15-18, 20-21, 23, 29, and 32 have been canceled. Claims 1, 6, 9, 11-14, 19, 22, 24-28, 30-31, and 33 are pending. Claims 1, 6, 9, 11-14, 19, 22, 24-28, 30-31, and 33 have been examined. Claims 1, 6, 9, 11-14, 19, 22, 24-28, 30-31, and 33 have been allowed. 

Previously objected and indicated-allowable claims 29 and 32 have been canceled and rolled into independent claims for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jeffrey Duquette on 4/19/2021.

Claims 1, 14, and 27 have been amended as following:


receiving, by the host device, a set of objects from the computer infrastructure, each object of the set of objects relating to an attribute of a computer infrastructure resource of the computer infrastructure and each object of the set of objects having an object identifier criterion, an object relationship criterion, and an object specific criterion;
applying, by the host device, a graph theory function to the set of objects to define each object as a node of the computer infrastructure model based upon the respective object identifier criterion;
applying, by the host device, the graph theory function to the set of objects to define a set of explicit relationships among the set of objects as a first set of edges among the nodes of the computer infrastructure model based upon the object relationship criterion of each object, each edge of the first set of edges configured as an explicit relationship between two objects of the set of objects of the computer infrastructure model;
applying, by the host device, the graph theory function to the set of objects to define a set of implicit relationships among the set of objects as a second set of edges among the nodes of the computer infrastructure model based upon the object specific criterion of each object, the object specific criterion of each object being one of statistical behavior associated with each object of the set of objects and related to the operation of the corresponding attribute of the computer infrastructure resource and behavior information associated with at least a first object and a second object of the set of objects, wherein the behavior information comprises a shared relationship between the first object and the second object at 

receiving, by the host device, a query regarding the computer infrastructure via a graphical user interface;
traversing, by the host device, the computer infrastructure model based upon the query; and
outputting, by the host device, a report regarding the computer infrastructure via the graphical user interface based upon the traversal of the computer infrastructure model;
wherein applying the clustering function to each node and each edge of the computer infrastructure model comprises applying, by the host device, as part of the graph theory function, the clustering function to each node and each edge based upon a detected interaction behavior pattern between nodes to statistically classify relationships among the objects of the computer infrastructure model.

14. (Currently Amended) A host device, comprising:
a controller having a memory and a processor, the controller configured to:
receive a set of objects from a computer infrastructure, each object of the set of objects relating to an attribute of a computer infrastructure resource of the computer infrastructure and each object of the set of objects having an object identifier criterion, an object relationship criterion, and an object specific criterion;
apply a graph theory function to the set of objects to define each object as a node of the computer infrastructure model based upon the respective object identifier criterion;
apply the graph theory function to the set of objects to define a set of explicit relationships among the set of objects as a first set of edges among the nodes of the computer infrastructure model based upon the object relationship criterion of each object, each edge of 
apply the graph theory function to the set of objects to define a set of implicit relationships among the set of objects as a second set of edges among the nodes of the computer infrastructure model based upon the object specific criterion of each object, the object specific criterion of each object being one of statistical behavior associated with each object of the set of objects and related to the operation of the corresponding attribute of the computer infrastructure resource and behavior information associated with at least a first object and a second object of the set of objects, wherein the behavior information comprises a shared relationship between the first object and the second object at 
apply, as part of the graph theory function, a clustering function to each node and each edge to statistically classify relationships among the objects of the computer infrastructure model;
receive a query regarding the computer infrastructure via a graphical user interface;
traverse the computer infrastructure model based upon the query; and output a report regarding the computer infrastructure via the graphical user interface based upon the traversal of the computer infrastructure model;
wherein when applying the clustering function to each node and each edge of the computer infrastructure model, the controller is configured to apply, as part of the graph theory function, the clustering function to each node and each edge based upon a detected interaction behavior pattern between nodes to statistically classify relationships among the objects of the computer infrastructure model.

receive a set of objects from a computer infrastructure, each object of the set of objects relating to an attribute of a computer infrastructure resource of the computer infrastructure and each object of the set of objects having an object identifier criterion, an object relationship criterion, and an object specific criterion;
apply a graph theory function to the set of objects to define each object as a node of the computer infrastructure model based upon the respective object identifier criterion;
apply the graph theory function to the set of objects to define a set of explicit relationships among the set of objects as a first set of edges among the nodes of the computer infrastructure model based upon the object relationship criterion of each object, each edge of the first set of edges configured as an explicit relationship between two objects of the set of objects;
apply the graph theory function to the set of objects to define a set of implicit relationships among the set of objects as a second set of edges among the nodes of the computer infrastructure model based upon the object specific criterion of each object, the object specific criterion of each object being one of statistical behavior associated with each object of the set of objects and related to the operation of the corresponding attribute of the computer infrastructure resource and behavior information associated with at least a first object and a second object of the set of objects, wherein the behavior information comprises a shared relationship between the first object and the second object at 

receive a query regarding the computer infrastructure via a graphical user interface;
traversing the computer infrastructure model based upon the query; and output a report regarding the computer infrastructure via the graphical user interface based upon the traversal of the computer infrastructure model;
wherein when applying the clustering function to each node and each edge of the computer infrastructure model, apply, as part of the graph theory function, the clustering function to each node and each edge based upon a detected interaction behavior pattern between nodes to statistically classify relationships among the objects of the computer infrastructure model.

Allowable Subject Matter
Claims 1, 6, 9, 11-14, 19, 22, 24-28, 30-31, and 33 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claims 1, 14, and 27, Monahan, Ball, or Schwanke, either alone or in combination, do not teach:
applying, by the host device, the graph theory function to the set of objects to define the behavior information comprises, wherein the behavior information comprises a shared relationship between the first object and the second object at a time;
in combination with other limitations as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday M-W: 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                                          

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129